EXHIBIT 10.5


FORM OF RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (“Agreement”) is made as of ____________(the
“Grant Date”) between Delcath Systems, Inc. (the “Company”) and _____________
(the “Employee”).


WHEREAS, the Company maintains the Delcath Systems, Inc. 2009 Stock Incentive
Plan, as amended (the “Plan”), which, with respect to an employee grantee, is
administered by the Compensation and Stock Option Committee of the Company’s
Board of Directors (the “Committee”), and


WHEREAS, in consideration of the Employee’s continued employment with the
Company, the Committee has determined that the Employee shall be granted an
award of Restricted Stock under the Plan, and


WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and the Employee, the parties have set forth the terms of such award
in writing in this Agreement;


NOW, THEREFORE, the Company and the Employee agree as follows:


1.           Award.


(a)           Grant. The Employee is hereby granted ____ shares (the “Restricted
Stock”) of the Company’s common stock, par value $.01 per share (“Stock”), which
shall be issued in the Employee’s name subject to the restrictions contained in
this Agreement.  The Restricted Stock awarded pursuant to this Agreement is
separate from and not in tandem with any other award(s) granted to the Employee
under the Plan or otherwise.


(b)           Plan Incorporated. The Employee acknowledges receipt of a copy of
the Plan and agrees that this award of Restricted Stock shall be subject to all
of the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.  Any terms used in this
Agreement and not defined herein shall have the meanings set forth in the Plan.


2.           Restrictions.  The shares of Restricted Stock are subject to the
following restrictions (collectively, the “Restrictions”):


(a)           Forfeiture Restrictions.  If the Employee’s employment with the
Company shall terminate for any reason other than a “Change of Control” or the
Employee’s “Disability” or death as provided in Section 3 below, the Employee
shall forfeit the right to receive any shares of Restricted Stock with respect
to which the Restrictions have not lapsed as provided in Section 3 as of the
effective date of termination of Employee’s employment or the date of Employee’s
death, as applicable.
 
 
(b)           Restrictions on Transfer.  The Employee may not sell, assign,
pledge, exchange, hypothecate or otherwise transfer, encumber or dispose of any
shares of Restricted Stock with respect to which the Restrictions have not
lapsed as provided in Section 3. Upon any violation of this restriction, the
shares of Restricted Stock with respect to which the Restrictions have not
lapsed as provided in Section 3 below shall be forfeited and the attempted
transfer shall be null and void.


3.           Lapse of Restrictions.


(a)           Unless otherwise accelerated pursuant to this Section or otherwise
by the Committee pursuant to its authority under the Plan, the Restrictions will
lapse with respect to the shares of Restricted Stock in accordance with the
following schedule:


 
Number
 
Date
 
       



(b)           Notwithstanding the foregoing, all shares subject to the
Restricted Stock award shall immediately vest upon a “Change of Control” of the
Company (as such term is defined in the Plan).

 
1

--------------------------------------------------------------------------------

 
(c)           Notwithstanding the foregoing, in the event the Employee’s
employment is terminated by reason of the Employee’s death or “Disability”, the
Restrictions with respect to all shares of Restricted Stock will lapse
immediately and automatically as of the date of the Employee’s death or as of
the effective date of the Employee’s termination of employment by reason of his
or her Disability.  For purposes of this Agreement, “Disability” means that as
of the date of the Employee’s termination of employment, the Employee suffers
from a medically determinable physical or mental impairment that renders the
Employee unable to perform substantially all of the duties of the Employee’s
position and can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.


The shares of Restricted Stock with respect to which the Restrictions have
lapsed shall cease to be subject to any Restrictions except as otherwise
provided in the Plan.


4.           Custody of Restricted Stock.


(a)           Custody.  The Company shall register, electronically or otherwise,
the shares of Restricted Stock granted hereunder in the Employee’s name.  Any
stock certificate(s) issued in connection with the Restricted Stock shall be
delivered to and held by the Secretary of the Company until forfeiture occurs or
the Restrictions lapse with respect to such shares of Restricted Stock pursuant
to the terms of the Plan and this Agreement.


(b)           Additional Securities as Restricted Stock.  Any securities
received as the result of ownership of shares of Restricted Stock, including
without limitation, securities received as a stock dividend or stock split, or
as a result of a recapitalization or reorganization (all such securities to be
considered “Restricted Stock” for all purposes under this Agreement), shall be
held in custody in the same manner and subject to the same conditions as the
shares of Restricted Stock with respect to which they were issued.


(c)           Delivery to the Employee.  With respect to shares of Restricted
Stock for which the Restrictions have lapsed (without forfeiture), the
unrestricted shares of Restricted Stock shall be released to the Employee by
electronic transfer or in the form of a stock certificate, and such method of
delivery shall be made at the Company’s discretion.  Notwithstanding any other
provisions of this Agreement, the issuance or delivery of any shares of Stock
(whether subject to restrictions or unrestricted) may be postponed for such
period as may be required to comply with applicable requirements of any national
securities exchange or any requirements of any regulation applicable to the
issuance or delivery of such Stock.  The Company shall not be obligated to issue
or deliver any Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority or any securities exchange.  The Company shall not be required to
transfer on its books any shares of Stock (whether subject to restrictions or
unrestricted) which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement.
 
 
5.           Status of Stock.  Notwithstanding the Restrictions contained
herein, and unless and until the shares of Restricted Stock are forfeited
pursuant to the provisions of this Agreement, the Employee shall have all rights
of a stockholder with respect to the shares of Restricted Stock, including the
right to vote such shares and to receive dividends thereon.
 
 
6.           Relationship to Company.


(a)           No Effect on Company’s Rights or Powers.  The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganization, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the shares of Restricted Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


(b)           No Guarantee of Employment.  Neither this Restricted Stock
Agreement nor the shares of Restricted Stock awarded hereby shall confer upon
the Employee any right with respect to continued employment with the Company,
nor shall this Restricted Stock Agreement or the shares of Restricted Stock
awarded hereby interfere in any way with any right the Company would otherwise
have to terminate the Employee’s employment at any time.


7.           Agreement with Respect to Taxes.  The Employee shall be liable for
any and all taxes, including withholding taxes, arising out of this Restricted
Stock award or the lapse of the Restrictions hereunder.  Employee may satisfy
such tax obligations by electing, in his or her sole discretion, to withhold
shares of Stock having a value equal to the minimum amount of any required tax
withholding with respect to the Restricted Stock to which the Restrictions have
lapsed.  Any election to have shares withheld must be made on or before the date
the Restrictions lapse.  A copy of the withholding election form may be obtained
from the Company’s Controller.  The Employee agrees that if he or she does not
pay, or make arrangements for the payment of, such amounts, the Company, to the
fullest extent permitted by law, rule or regulation, shall have the right to
deduct such amounts from any payments of any kind otherwise due to the Employee
(including from the Employee’s compensation).

 
2

--------------------------------------------------------------------------------

 
8.           Committee’s Powers.  No provision contained in this Agreement shall
in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the shares of Restricted Stock granted hereby.
 
9.           Section 83(b) Election.  The Employee is hereby advised that he or
she may wish to consult an attorney or accountant concerning the advisability of
making an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.  Such an election
(which must be made within 30 days of the date of the grant of the Restricted
Stock) may permit the Employee to pay currently income tax based on the present
fair market value of the Restricted Stock, as opposed to the fair market value
of the Restricted Stock when the restrictions imposed thereon under this
Agreement lapse.


10.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors and assigns of the Company and all persons
lawfully claiming under the Employee.


11.           Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be deemed an original but all of which together
shall constitute one and the same instrument. Delivery of a party’s signature
hereto by facsimile or PDF shall bind the parties hereto.


12.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied.


13.           Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


14.           Acceptance of Terms and Conditions.  This Restricted Stock award
will not be effective until the Employee has acknowledged and agreed to the
terms and conditions set forth herein by executing this Agreement in the space
provided below and returning the same to the Company.


Awarded subject to the terms and conditions stated above:


DELCATH SYSTEMS, INC.
Accepted under the terms and conditions stated above:
By:____________________________
_________________________
Eamonn P. Hobbs, President and Chief Executive Officer
 



 
3

--------------------------------------------------------------------------------

 